In 1933 the attorney was charged with criminally receiving stolen property, and was on trial. The district attorney consented to take a plea of guilty to a misdemeanor, in the event he would file his resignation as a member of the bar. This disposition was made of the matter, and this court, acting upon the resignation and admissions, terminated his connection with the bar. Since 1933 it appears that his conduct has been good. The district attorney of the county, together with other members of the profession, recommended the reinstatement. Ordered, that John S. McGrath be permitted to withdraw his resignation and be reinstated as a member of the bar of this State. Present — Hill, P. J., Rhodes, MeNamee and HefEernan, JJ.